Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-26 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 is directed to a "non-transitory" machine-readable medium, which is considered an article of manufacture, and would therefore pass Step 1 of the two-step analysis for 101 eligibility. In addition, the claims in conformity with the Kappos Memorandum of 2010 regarding medium claims. Independent claim 26 is directed to a computer-implemented method, which would also pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible method or process.
Under step 2A of the analysis, the claims recite steps for expediting cross-device application program  interface exchanges by storing a first record containing a first type of data obtained from a plurality of members of a first group of computing devices in a first datastore of a server system, receiving a first communication from a first client computing device in the first group of client computing devices, adding a parameter to the first record identifying a third record of a second type that is stored in both a second datastore and a cache server in response to the first communication, receiving a second communication from a second client computing device in the first group of client computing devices, accessing the first record in response to 
This judicial exception is not integrated into a practical application because the abstract idea is merely using a computer as a tool to perform the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations of the cache server maintains a cache of records of the second type in random access memory of the cache server, the cache of records of the second type are a subset of records of the second type stored in the second datastore, the records of the second type comprise a plurality of parameters, the records of the second type are associated with respective hash key values by the cache server, the hash key values are associated with respective addresses of the respective records of the second type in memory by the cache server, and the hash key values are based on respective subsets of parameters of the respective records of the second type, do not add meaningful limitations to the claims and  generally link the use of the judicial exception to a particular technological environment or field of use. There are no improvements to the functioning of a computer, or to any other technology or technical field. The steps recited merely describe storing data and accessing stored data. The steps in the claims of “after receiving the second communication, accessing the added parameter in the first record”; as well as “determining a first hash key value based on the added parameter” are specified at a high level of generality. The additional steps performed in the claims can be performed using a general purpose computing device, and the steps performed are routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Dependent claims 2-25, are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  


Conclusion
The closest prior art found by the Office are Scroggie (US 6,185,541), Ramer (US 2008/0215428), Li (US 6,754,662), Zarom (US 2004/0172400, and Nachnani (US 2012/0023107). However, these references fail to teach all of the limitations of the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/AZAM A ANSARI/Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
March 13, 2021